Citation Nr: 1040685	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1974 to August 1977.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the RO in September 2007.  A transcript of that hearing 
is associated with the claims folder.

The claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
anything further is required.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
hepatitis C.  Service treatment records reflect that on the 
Report of Medical History portion of his January 1974 enlistment 
physical examination, the Veteran answered "don't know" with 
regard to whether he had a history of jaundice or hepatitis.  
There is no discussion of hepatitis in the examination report, 
and it is noted that serological tests were "non reactive."  
There was no diagnosis of hepatitis in service.  On the Report of 
Medical History portion of his separation examination in April 
1977, the Veteran answered "yes" to the question of whether he 
had a history of jaundice or hepatitis.  The examiner noted that 
the Veteran "has hepatitis agent, notice 1972, NCNS."  A rapid 
plasma reagin (RPR) test was noted to be non reactive.  

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).  To rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

In this case, the Veteran reported at enlistment only that he did 
not know whether he had hepatitis prior to service; no objective 
findings of hepatitis were made.  However, he subsequently 
reported a pre-service history of hepatitis, and he has a current 
diagnosis of hepatitis C.  An examination is therefore necessary 
to determine the nature and likely etiology of his claimed 
disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed hepatitis C.  
The claims folder must be made 
available to the examiner for review.  
The examiner should conduct a thorough 
examination, including any necessary tests, 
and provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner must answer the 
following questions:

(a)	Does the evidence of record 
clearly and unmistakably show that 
the appellant had hepatitis C that 
existed prior to his entry onto 
active duty?

(b)	If the answer is yes, does the 
evidence of record clearly and 
unmistakably show that the 
preexisting hepatitis C was not 
aggravated by service or that any 
increase in disability was due to the 
natural progression of the disease?

Please identify any such evidence with 
specificity.

(c)	If the answer to either (a) or 
(b) is no, is it at least as likely 
as not that hepatitis C had its 
onset in service?

A rationale for each opinion should be 
set forth in the report provided.  If 
the requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
would be speculative

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010). 




 Department of Veterans Affairs


